—Judgment, *336Supreme Court, New York County (Allen Alpert, J.), rendered March 28, 1994, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
The People disproved defendant’s justification defense beyond a reasonable doubt with credible evidence that defendant, a striking worker, threatened the complainant, a temporary worker, at the work site, followed him after work, and struck him without provocation. Issues of credibility, including whether the complainant had reached for the sledgehammer he was carrying in his tool belt, were properly presented to the jury and we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490). Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.